Citation Nr: 1743425	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-40 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for histoplasmosis (to include a lung condition) and blindness/vision impairment/histoplasmosis of the eyes. 

The lung issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions and the medical evidence of record. 

In November 2011, the RO granted service connection for ocular histoplasmosis syndrome, evaluated as 60 percent disabling from December 16, 2009.  As the Veteran did not initiate an appeal of the rating or effective date assigned to that now service-connected disability, no issue pertaining to ocular histoplasmosis syndrome remains in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

An informal conference in lieu of a Decision Review Officer (DRO) hearing was held in February 2011.  A report of this informal conference is associated with the claims file.  Also, on September 18, 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In November 2012, the Board remanded the claim for further development.  The Board finds, for the reasons indicated below, that the RO substantially complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Board notes that the Veteran was previously represented by the American Legion.  In June 2010, however, the Veteran submitted a VA Form 21-22a, appointing attorney Taylor Holbrook as his representative, thereby revoking the previous power of attorney.  In June 2014, the Veteran's attorney withdrew his representation, and in March 2015, the Veteran submitted a new VA Form 21-22, appointing Kentucky Department of Veterans Affairs as his representative.  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's COPD is related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his COPD is due to an in-service injury or disease.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the Veteran's service treatment records (STRs) show that in January 1959 he present with complaints of hemoptysis (coughing up of blood or bloody sputum from the lungs or airway) for about three weeks and weight loss of eight to 10 pounds.  The Veteran had hemoptysis amounting to about one cup of blood, and he was hospitalized.  Examination of the lungs was negative.  The diagnosis was hemoptysis of unknown origin.  Although hemoptysis was noted in service, the Veteran's STRs fail to reveal complaints, treatment, or diagnoses related to COPD or other lung disorder. 

Post-service private treatment records dated from March 1983 to September 2006 reflect that the Veteran was treated for coughing on several occasions.  His diagnoses included bronchitis and upper respiratory infection.

A February 2011 VA examination report reflects a history of chronic coughs since service.  The Veteran reported having smoked for about 10 years, but not since the 1960s.  He stated that he was hospitalized in service for hemoptysis, but that he had not experienced any such episodes in the past 10 to 12 years.  He indicated that he had never been told that he had histoplasmosis of the lungs. 

The examiner noted that a September 2009 chest x-ray showed benign calcifications in both lungs, typical of someone who had had either histoplasma or tuberculosis infection in the past.  Pulmonary function tests (PFTs) revealed moderate to severe obstructive defect, moderate air trapping, and mild reduction in diffusion capacity.  The examiner diagnosed moderate to severe COPD, and opined that "it [was] more likely than not that the Veteran developed histoplasmosis during military service, but [was] NOT responsible for his current respiratory disease (COPD)."  The examiner noted that histoplasmosis developed from a disseminated infection that always originated in the lungs.  The examiner reasoned, however, that COPD and air trapping was not a feature of histoplasmosis.  In fact, he noted that the vast majority of patients with pulmonary histoplasmosis had no pulmonary symptoms initially and stated that only about 1 in 1000 ever developed a chronic pulmonary disease.  The examiner indicated that any chronic pulmonary disease would generally be manifested by scarring in the lung apices accompanied often by cavitation, indistinguishable from tuberculosis.  The examiner noted that the Veteran's April 1990, March 2007, and February 2011 chest x-rays were normal.  He acknowledged the calcifications observed on the September 2009 x-ray, which indicated that the Veteran did have a past infection with histoplasmosis, but reiterated that COPD was not a sequelae of histoplasma infection.  The examiner based his opinion on a review of the claims file and current medical literature regarding histoplasma infections of the lungs and eyes.

As noted in the introduction, the RO granted service connection for ocular histoplasmosis syndrome (OHS) in November 2011.  That decision was based upon a history of hemoptysis during service and a private nexus opinion. 

A February 2012 treatment record from a private pulmonologist, J.M., M.D., shows that the Veteran gave a history of chronic seasonal coughing and shortness of breath when climbing stairs.  He reportedly had smoked one pack of cigarettes per day for three years, having quit in 1988.  Dr. J.M. noted that it did not appear as though the Veteran had had tuberculosis, as a 2000 positive purified protein derivative (PPD) test was negative.  PFTs showed moderate COPD.  She concluded that the etiology of the Veteran's COPD was unclear, as he had limited tobacco or other chemical exposure.  Dr. J.M. noted that the Veteran may have had undetected asthma, which could lead to COPD findings.  She then opined that while histoplasmosis was not a common reason for COPD, "it [could not] be excluded altogether."  Dr. J.M. indicated that additional evaluation was necessary, and ordered a chest X-ray in order to "check for other pulmonary complications of histoplasmosis such as infiltrates, scarring, fibrosis, adenopathy, and fibrosing mediastinitis."  She also prescribed a Ventolin rescue inhaler and Advair.  

As discussed above, in a September 2012 action, the Board found that the evidence of record was insufficient to rely upon to then decide the claim, discussing why specifically it could not rely upon the private or VA medical evidence of record.  The matter was thus remanded for further development.  

After the Board's September 2012 remand action was issued, a statement from a C.C.B., D.O., a private physician, dated in September 2012, was associated with the record.  In that statement, Dr. C.C.B. reaffirms the Veteran's diagnosis of obstructive lung disease based on August 2012 PFTs.  Dr. C.C.B. also indicated review of the most recent chest x-rays dated February 2012 and found that the Veteran had COPD that appeared to be "secondary to emphysema, atelectasis, and old calcified granulomatous disease."  She noted that the Veteran had been diagnosed with OHS; and that he tested for alpha-1 antitrypsin deficiency and was found to be a heterozygote carrier for one of the alpha-1 antitrypsin alleles but was negative for having an active deficiency, which could be a cause of his breathing problems.

Dr. C.C.B. also noted that OHS was only acquired after having had an infection of histosplasmosis, which primarily began in the lungs.  Further, she explained that when viewing histosplasmosis and its effects on x-rays, one of the most common findings was atelectasis, which was specifically identified in the Veteran's films.  She also stated that calcified granulomas often represented healed foci of prior infections, and that the most common cause of calcified granulomas was histosplasmosis and that it was most commonly found in the upper lobes of the lungs, which was where the Veteran's calcified granulomas were present bilaterally.  

Dr. C.C.B. also discussed the Veteran's smoking history, but found that it was not a cause of his COPD because "people who got COPD from cigarette smoking typically [had] at least a 20 pack smoking history," and the Veteran had less than a five pack year smoking history.  In addition, she explained that the most common findings on chest computerized tomography (CT) in smoking cases were bronchial wall thickening, fibrosis, and airspace enlargement; however, there was no mention of these in any CT scans.  While there was a mention of emphysema, even centrilobular emphysema, which was found in the upper lobes, was caused only from long standing cigarette smoking (over 20 years).  

Dr. C.C.B.  concluded that based on the low yield of testing lung secretions/tissue samples with the chain of events in the Veteran's health history, histoplasmosis was an extremely reasonable if not the only reasonable conclusion to make when trying to determine the etiology of the Veteran's COPD.

In June 2017, an addendum opinion was provided by the VA clinician who had examined the Veteran in February 2011.  In that opinion, the VA examiner indicates that there was "no doubt that the Veteran had pulmonary histoplasmosis, since ocular histoplasmosis was always the result of dissemination from the lungs."  The examiner also found that, in the absence of any other incidents that would point to an initial infection other than the episode of hemoptysis in service, it was more likely than not that the Veteran's primary infection with histoplasma occurred during service.  He then noted that the first evidence of COPD was in February 2011, and that there was "absolutely no evidence for COPD or emphysema prior to 2011, as all chest x-rays were normal dating back to April 1990 other than the calcifications noted in September 2009 and the emphysematous changes in March 2016."  He opined that COPD was not secondary to histoplasmosis because COPD was "NOT a consequence of histoplasmosis."  He explained that "the vast majority of patients with pulmonary histoplasmosis have no pulmonary symptoms initially" and that "only about 1 in 1000 ever developed chronic pulmonary disease," which was manifested by scarring in the lung apices accompanied often by cavitation, indistinguishable from tuberculosis.  He noted that the Veteran's chest x-rays were repeatedly normal "without any evidence of cavitation or extensive apical scarring."  He observed that the September 2009 lung x-rays showed only benign calcifications, a feature of past infection with histoplasma, and that this only indicated that he had a past pulmonary infection.  

Regarding the opinions of the Veteran's private physicians, the VA examiner noted that they had stated that his smoking history of about 10 years was not sufficient to result in COPD, which lead them to suspect histoplasma infection as the cause of his COPD.  However, he referenced a recent and extensive detailed study that showed that "in individuals who have smoked between one to nine years, the incidence of COPD was 6.8 percent," which, while low, was not zero.  He concluded that in this Veteran, smoking was far more likely to be the cause of his COPD than his past histoplasma infection.

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's COPD is related to his in-service histosplasmosis.

At the outset, the Board acknowledges that the Veteran is not service-connected for pulmonary histosplasmosis, nor was he ever diagnosed or treated for pulmonary histosplasmosis during service.  However, the Veteran is currently service-connected for OHS, and all the physicians and examiners in this case agree that it is at least as likely as not that the Veteran's symptom of hyptomesis in 1959 was a manifestation of histosplasmosis during service.  As such, the Board finds that the Veteran experienced histosplasmosis during service.

In addition, the Board acknowledges the inconsistencies surrounding the Veteran's smoking history.  However, the Veteran's wife submitted several letters explaining that the Veteran suffered from a stroke in 2012 and as a result he often became confused with dates and experienced memory loss.  As such, the Board finds that the inconsistencies in the Veteran's statements have been sufficiently explained, and that his statements in 2011 that he smoked for 10 years or less and stopped smoking in the 1960s have more probative weight as they were made prior to his stroke.

The Board notes that the VA examiner provided negative nexus opinions.  Specifically, the examiner opined that COPD was not sequeale to pulmonary histosplasmosis; that the Veteran's x-rays were normal "without any evidence of cavitation or extensive apical scarring;" and that although the September 2009 x-rays showed benign calcifications, this only indicated past histosplasmosis and not COPD.  Instead, the VA examiner found that it was more likely than not that the Veteran's smoking history was the cause of his COPD because the medical literature indicated that the incidence of COPD in people who smoked for one to nine years was 6.8 percent, and that only 1 in 1000 people developed pulmonary complications from histosplasmosis.  Nevertheless, Dr. C.C.B. opined that the Veteran's COPD was secondary to emphysema, atelectasis, and old calcified granulomatous disease.  She noted that the Veteran's February 2012 x-rays revealed atelectasis and old calcified granulomatous disease, both of which were common findings in people who had histosplasmosis.  Further, she opined that the Veteran's smoking was less likely than not the cause of his COPD because people who had COPD from cigarette smoking typically had at least a 20-pack smoking history, and the Veteran had less than a five-pack year smoking history.  In addition, she explained that the most common findings in smoking cases are bronchial wall thickening, fibrosis, and airspace enlargement, none of which were present in the Veteran's films.  She also acknowledged that while the Veteran's x-rays showed emphysema, even centrilobular emphysema, which was found in the upper lobes, was caused only from long standing cigarette smoking (over 20 years), which was not the case with this Veteran.

The Board finds that Dr. C.C.B's September 2012 opinion is entitled to at least as much probative weight as the February 2011 and June 2017 VA examiner's opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The evidence is thus at least evenly balanced as to whether the Veteran's currently diagnosed COPD is a result of his in-service histosplasmosis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for COPD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, consideration of other theories of entitlement to the same benefit is not required.



ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


